MORRISON, Presiding Judge.
The offense is assault with intent to murder; the punishment, 10 years.
Our able state’s attorney confesses error, and we agree. The state, in the presence of the jury, called the appellant’s wife as a witness against him, thereby forcing the appellant to object to her testimony on the grounds that she was his wife. Later *381in the trial, the state propounded further questions to other witnesses as to what the appellant’s wife had told him concerning the assault and again forced the appellant to object.
Recently, in Caldwell v. State, 162 Texas Cr. Rep. 486, 287 S.W. 2d 176, we had occasion to reverse a conviction for the same error here presented, and there referred to Judge Martin’s statement of the rule and the reason supporting it in his able opinion in Lynn v. State, 113 Texas Cr. Rep. 637, 21 S.W. 2d 1042.
The judgment is reversed and the cause remanded.